Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Jeffrey Cohen, a Justice of the Supreme Court, West-chester County, to determine the petitioner’s motion to impanel a grand jury in an underlying proceeding entitled Word v Superintendent of Bedford Hills Correctional Facility pending in that court under index No. 07-08432. Application by the petitioner to prosecute this proceeding as a poor person.
Ordered that the application to prosecute this proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
By order dated April 29, 2008 the Supreme Court determined the petitioner’s motion. Therefore, the instant proceeding is academic. Fisher, J.P., Florio, Covello and Garni, JJ., concur.